                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                               CASE NO. 7:18-CV-74-M



 ANDREW U.D. STRAW,                               )
                                  Plaintiff,      )
                                                  )
                  V.                              )                     ORDER
                                                  )
 STATE OF NORTH CAROLINA,                         )
                      Defendant.                  )
                                                  )


       Plaintiff Andrew U.D. Straw has moved for permission to represent family members in

association with the action before this court [DE-69].

       "Litigants in civil actions ... must be represented by at least one member of the bar of this

court who shall sign all documents filed in this court, including his or her state bar number and fax

number in the signature block on all pleadings." Local Civil Rule 83.l(d). "Attorneys who are

members in good standing of the bar of a United States Court and the bar of the highest court of

any state or the District of Columbia may practice in this court for a particular case in association

with a member of the bar of this court ... [b ]y filing a Notice of Special appearance," in accordance

with Local Civil Rule 83.l(e). "An attorney who is not a member of the bar of this court will not

receive electronic notification until the attorney becomes a registered CM/ECF filer with this court

and files a Notice of Special Appearance." Local Civil Rule 83.l(e)(l). An attorney who "appears

solely to bring the litigant in compliance with this local rule ...· shall in each instance designate

himself or herself 'Local Civil Rule 83.l(d) Counsel."' Local Civil Rule 83.l(d).
      In this case, no such notice of appearance has been filed. Plaintiff's motion at [DE-69] is

hereby DENIED.

       so ORDERED this the 21
                                   dl;-
                                     day of January, 2020.




                                           RlZ~Lrm~:£
                                           UNITED STATES DISTRICT JUDGE
